[Cite as Morgan Stanley Dean Witter Commercial Fin. Servs., Inc. v. Sutula, 126 Ohio St.3d
19, 2010-Ohio-2468.]




 MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC.,
               ET AL., APPELLEES,     v. SUTULA, JUDGE, APPELLANT.
 [Cite as Morgan Stanley Dean Witter Commercial Fin. Servs., Inc. v. Sutula,
                       126 Ohio St.3d 19, 2010-Ohio-2468.]
Arbitration — R.C. 2711.02(B) — Claims stayed for arbitration remain pending
        before court — Civil procedure — Voluntary dismissal — Civ.R. 41(A)(1).
      (No. 2009-2243 — Submitted May 26, 2010 — Decided June 9, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 93156,
                      185 Ohio App.3d 152, 2009-Ohio-6109.
                                __________________
        Per Curiam.
        {¶ 1} We reverse the judgment of the Court of Appeals for Cuyahoga
County granting a writ of prohibition to prevent appellant, Cuyahoga County
Court of Common Pleas Judge John Sutula, from proceeding on an employment-
discrimination claim in Marks v. Morgan Stanley Dean Witter Commercial Fin.
Servs., Inc., Cuyahoga Cty. C.P. No. CV-502459, a case in which appellees,
Morgan Stanley Dean Witter Commercial Financial Services, Inc., Dean Witter
Reynolds, Inc., Linda Cain, Timothy Adkins, George Kolar, and Cindy Deleo, are
defendants.
        {¶ 2} “[W]hen a trial court unconditionally dismisses a case or a case has
been voluntarily dismissed under Civ.R. 41(A)(1), the trial court patently and
unambiguously lacks jurisdiction to proceed, and a writ of prohibition will issue
to prevent the exercise of jurisdiction.” State ex rel. Hummel v. Sadler, 96 Ohio
St.3d 84, 2002-Ohio-3605, 771 N.E.2d 853, ¶ 22.
        {¶ 3} “Civ.R. 41(A) allows for a dismissal of all claims against
particular defendants,” not individual claims. (Emphasis added.) Pattison v.
                              SUPREME COURT OF OHIO




W.W. Grainger, Inc., 120 Ohio St.3d 142, 2008-Ohio-5276, 897 N.E.2d 126, ¶
19-20. Notwithstanding the court of appeals’ conclusion that its decision in a
previous appeal1 had left only an employment-discrimination claim against
appellees pending, that case merely held that the plaintiff’s remaining claims were
subject to arbitration. Arbitration does not normally require dismissal of the
claims referable to arbitration; it warrants only a stay of those claims pending
arbitration.   See R.C. 2711.02(B) (“If any action is brought upon any issue
referable to arbitration under an agreement in writing for arbitration, the court in
which the action is pending, upon being satisfied that the issue involved in the
action is referable to arbitration under an agreement in writing for arbitration,
shall on application of one of the parties stay the trial of the action until the
arbitration of the issue has been had in accordance with the agreement, provided
the applicant for the stay is not in default in proceeding with arbitration”). There
is no indication in the record that Judge Sutula dismissed the remaining claims.
Because the purported notice of dismissal filed in this case specifically referred to
dismissal of the employment-discrimination claim but made no reference to the
other claims that have yet to be dismissed, it failed to dismiss “all claims” for
purposes of Civ.R. 41(A).
        {¶ 4} Therefore, because not all of plaintiff’s case was dismissed when
the plaintiff attempted to voluntarily dismiss his employment-discrimination
claim against appellees, the court of appeals erred in holding that Judge Sutula
patently and unambiguously lacked jurisdiction to proceed in the underlying case
pursuant to Civ.R. 41(A)(1)(a).
                                                                    Judgment reversed.




1. See Marks v. Morgan Stanley Dean Witter Commercial Fin. Servs., Inc., Cuyahoga App. No.
88948, 2008-Ohio-1820, ¶ 91 (all claims raised by plaintiffs except their employment-
discrimination claim were subject to arbitration).




                                            2
                                January Term, 2010




       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Ulmer & Berne, L.L.P., Ronald H. Isroff, and Natalie M. Hostacky, for
appellees.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Charles
E. Hannan, Assistant Prosecuting Attorney, for appellant.
                           ______________________




                                            3